Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance: The present invention is related generally to systems and methods for registering point clouds and localizing an aerial vehicle and, more specifically, to registering point clouds and localizing an aerial vehicle using laser speckle techniques.

Prior art was found for the claims as follows:
Refai Hakki H. et al. [US 20170277187 A1& Jason Geng (Structured-light 3D surface imaging: a tutorial) incorporated by reference, ¶0047: already of record] discloses the following claim limitations:
1. A method for registering multiple point clouds via an aircraft (i.e. An aerial scanning process- Abstract), the method comprising: 
projecting, via a speckle generator (i.e. an optical source 28 capable of projecting an optical pattern 30- ¶0038), a laser speckle pattern (i.e. Such optical patterns 30 may include, but are not limited to, a set of high resolution optical patterns, binary patterns, gray patterns, phase shift patterns, hybrid gray and phase shift patterns, rainbow patterns, continuously varying color patterns, color coded stripes, segmented stripes, gray scale coded stripes, De Bruijin Sequence, Pseudo Random Binary dots, mini-patterns as codewords, color coded grids, two dimensional coded dot array, and/or any combination thereof- ¶0047) onto a featureless surface for inspection by the aircraft (i.e. surface of the structure- Abstract); 
scanning, via at least one three-dimensional (3D) scanner (i.e. an optical scanner 14- ¶0037) coupled to the aircraft, the featureless surface (i.e. a scanning system coupled with data processing and reconstruction software, capable of producing three-dimensional maps (i.e., scans) of structures without endangering the operator, structures, or persons in the surrounding environment- ¶0022); 
generating, via the at least one 3D scanner, a plurality of point clouds of the featureless surface (i.e. Each small scan may produce a three dimensional point cloud of the scan- ¶0101); 
imaging, via the at least one 3D scanner, at least a portion of the laser speckle pattern on the featureless surface (i.e. one or more additional cameras may be included within the optical scanner 14 to provide color and/or texture for the three-dimensional model- ¶0060); 
performing, via a processor communicatively coupled with the at least one 3D scanner, a rough registration of the plurality of point clouds (i.e. the onboard data processing and transmission system 20 may perform initial electronic processing in preparation for transmission to a collection station 40. Such processing may include, but is not limited to, data compression, preliminary registration (e.g., compensation for movement of the aerial platform 18 between captures), encapsulation of data in a format used by a transmission link, and/or the like- ¶0042); and
generating, via the processor, a 3D model of the featureless surface (i.e. An aerial scanning system creates a model of a structure using an aerial platform configured to follow a flight path of movement about the structure and an optical scanner- Abstract… FIG. 6 is a flowchart of an exemplary method to provide one or more three-dimensional models of a structure using the aerial scanning system of the present disclosure- ¶0021) based at least in part on the first laser speckle pattern (i.e. To improve accuracy of the three-dimensional model, in some embodiments, the optical scanner 14 may illuminate the structure 12 with a series of optical patterns 30. Each pattern in the series may provide additional data about the structure 12 to alter the three-dimensional model- ¶0039);
localizing the aircraft relative to the speckle generator (i.e. balance working distance d and distance l for a given application- ¶0067, fig. 3a) based at least in part on the laser speckle pattern (i.e. triangulation algorithm may then determine the location of point on the detecting surface 46, by determining the intersection of lines l1 and l2…- ¶0065-65, eq. 1-4, fig 3a).

from a physical location other than the aircraft.
In the same field of endeavor, in view of Pettersson Bo et al. [US 20170138732 A1: already of record] discloses:
	from a physical location other than the aircraft (i.e. Fig. 3 shows another an example of an embodiment of a three dimensional surveying system 1 according to the invention in an indoor application. There are multiple mobile vehicles 2a, 2b, 12a, 12b, wherein the mobile vehicles 2a and 2b are first mobile vehicles characterized by comprising at least one camera unit 3 for surveying and wherein the mobile vehicles 12a, 12b are second mobile vehicles characterized by comprising at least one projection unit 4 according to the above used terminology. In the shown example of an embodiment, the mobile vehicles 2a and 12a are airborne, whereas the mobile vehicles 2b and 12b are ground vehicles…- ¶0056).
However, Refai and Pettersson do not disclose explicitly:
	projecting, via a speckle generator, a laser speckle pattern onto an opaque diffuser coupled to the aircraft;
imaging, via the at least one 3D scanner, at least a portion of the first laser speckle pattern on the opaque diffuser.
Wong Cheuk Wah et al. [US 20150120057 A1: already of record] also (“incorporated by reference in their entireties”- Wong: ¶0178 & ¶183), Shpunt Alexander [US 20080106746 A1: hereafter Shpunt0: already of record], [US 20090096783 A1: hereafter Shpunt1: already of record], [US 20090185274 A1: hereafter Shpunt2: already of record] and [US 20100020078 A1: hereafter Shpunt3: already of record]} discloses:
	projecting, via a speckle generator, a laser speckle pattern(i.e. The speckle emitter 1310 may include a light source 1312, such as a laser, emitting a beam of light into a diffuser 1314 and onto a reflector 1316 for reflection, and hence projection, as a speckle pattern into the scene 10- ¶0175) onto an opaque diffuser coupled to the (i.e. a pattern generator in the form of a light diffuser (e.g., piece of ground glass that diffuses light impinging thereon by addition of random phase), or e.g. in the form of a holographically recorded, randomized surface relief structure, which is accommodated in the optical path of laser light and scatters this light in the form of constant and random speckle pattern onto the object- 12B, fig. 1, page 6 line 9, Zeev);
imaging, via the at least one 3D scanner, at least a portion of the laser speckle pattern on the opaque diffuser (i.e. The speckle camera 1300 archives and indexes the captured reference images to the respective emission distances to allow decorrelation of the speckle pattern with distance from the speckle emitter 1310 to perform distance ranging of objects 12 captured in subsequent images- ¶0177).
Claim 7, apparatus claim 7 corresponds to method claim 1, and therefore Refai, Pettersson and Wong teach the same limitations as listed above.
Claim 18, apparatus claim 18 corresponds to method claim 1, and therefore Refai, Pettersson and Wong teach the same limitations as listed above.

However, in consideration of applicant's arguments as whole there is not strong motivation or reasoning to combine references to arrive at the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFFORD HILAIRE whose telephone number is (571)272-8397. The examiner can normally be reached 5:30-1400.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V PERUNGAVOOR can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CLIFFORD HILAIRE
Primary Examiner
Art Unit 2488



/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488